IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 02-10365
                         Summary Calendar


KEVIN REID ALTHOUSE,

                                           Plaintiff-Appellant,

versus

DALLAS COUNTY DISTRICT COURT, Clerk’s Office (Jim Hamlin); DAVID
DANIELS, Criminal Manager - Dallas County District Clerk’s Office;
CARMEN VENUS, Deputy Clerk - Dallas County District Clerk’s Office;
CLAIRE MOSES, Deputy Clerk - Dallas County District Clerk’s Office;
VIRGIL MELTON, Court Coordinator 265th Judicial District Court,

                                           Defendants-Appellees.


          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-2225-M

                          August 5, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kevin Reid Althouse, Texas prisoner #861608, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

action as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and

1915A(b)(1).   Althouse contends that the district court erred in

dismissing his claims for denial of access to the courts.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     “[B]efore    a   prisoner   may       prevail    on    a    claim    that   his

constitutional right of access to the courts was violated, he must

demonstrate ‘that his position as a litigant was prejudiced by his

denial of access to the courts.’”1             Because Althouse failed to

assert that the defendants’ alleged actions prejudiced his position

as a litigant, the district court did not err in dismissing

Althouse’s complaint as frivolous.2

     Althouse’s appeal is likewise entirely without merit and must

be dismissed as frivolous.3 This dismissal of Althouse’s appeal as

frivolous and the district court’s dismissal of his lawsuit as

frivolous constitute two strikes against Althouse for purposes of

28 U.S.C. § 1915(g).4       If one other action or appeal filed by

Althouse   is   dismissed   on   the       ground    that   it    is     frivolous,

malicious, or fails to state a claim, he will be barred from

bringing a civil action or appeal as a prisoner proceeding in forma

pauperis unless he is under imminent danger of serious physical

injury.5


     1
        McDonald v. Steward, 132 F.3d 225, 230-31 (5th Cir. 1998)
(quoting Eason v. Thaler, 73 F.3d 1322, 1328 (5th Cir. 1996)).
     2
        See Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir. 2001)
(per curiam) (stating that a complaint is “frivolous” if it lacks
an arguable basis in law or fact).
     3
         See 5TH CIR. R. 42.2.
     4
        See Carson v. Johnson, 112 F.3d 818, 822-23 (5th Cir.
1997); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).
     5
         See 28 U.S.C. § 1915(g).

                                       2
APPEAL DISMISSED; WARNING ISSUED.




                           3